
	
		III
		112th CONGRESS
		1st Session
		S. RES. 9
		IN THE SENATE OF THE UNITED STATES
		
			January 5, 2011
			Mr. Lautenberg (for
			 himself, Mr. Durbin,
			 Mrs. Gillibrand, and
			 Mr. Menendez) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		To permit the Senate to avoid unnecessary
		  delay and vote on matters for which floor debate has ceased.
	
	
		1.Amendment to the Standing
			 Rules of the SenateParagraph
			 2 of rule XXII of the Standing Rules of the Senate is amended by—
			(1)inserting after the second undesignated
			 subparagraph the following:
				
					Following the
				filing of the cloture motion and prior to the cloture vote, as long as the
				matter on which cloture has been filed remains the pending matter—
						(1)there shall be no
				dilatory motion, including dilatory quorum calls, in order; and
						(2)if, at any time,
				no Senator seeks recognition on the floor, it shall be in order for the
				Majority Leader to put the question on cloture as long as any applicable filing
				deadline for first degree amendments has
				passed.
						;
				and
			(2)inserting after the fifth undesignated
			 subparagraph (after the amendment by paragraph (1)) the following:
				
					If, at any
				time after cloture is invoked on an executive nomination or a motion to
				proceed, no Senator seeks recognition on the floor, it shall be in order for
				the Majority Leader to put the question on which cloture has been
				invoked.
					.
			
